Porter, J.,
delivered the opinion of the court.
This case turns enlirely on the authority of an agent to J J ° transfer a debt. He was empowered to collect it, and do all acts necessary to effect the collection. Under this power he passed the claim to a surety of his principal, in order to protect the transferee from the consequence of his engagement. We are of opinion he had no authority to do so, and it is, , therefore, ordered, adjudged and decreed, that the judgment 4,0 %> o of the district court bo affirmed with costs.